Citation Nr: 0631683	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-08 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin condition 
secondary to exposure to herbicides.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to an increased compensable rating for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from about 1968 through 
December 1975. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The claim of service connection for bronchial asthma and the 
claim for a compensable rating for hearing loss are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current skin disorder, characterized by 
folliculitis, verruca vulgaris, and hidradenitis 
suppurativa, is not related to service.

4.  The veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in, or related to any 
incidence of service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  PTSD was not incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA is required to notify the veteran of any evidence 
that is necessary to substantiate his claim.  This includes 
notifying the veteran of the evidence VA will attempt to 
obtain and that which the veteran is responsible for 
submitting.  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159 (2005).  These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; 
and the effective date of the disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim for service connection, he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim for service connection.  Thus, any 
question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in March 2002, (prior to the May 2002 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also 
essentially told the veteran to submit any information or 
evidence in his possession.  The RO additionally requested 
that the veteran identify any relevant records and/or 
additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the 
records or other evidence on his behalf.  In light of the 
foregoing, the Board finds that the VA's duty to notify has 
been fully satisfied with respect to the claim.

The Board further notes that the veteran's service medical 
and personnel records as well as VA outpatient records have 
been obtained.  The veteran also submitted statements 
regarding his military service.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have 
been exposed to an herbicide agent unless affirmative 
evidence establishes that the veteran was not exposed to any 
such agent during service.  38 U.S.C.A. § 1116(f) (West 
2002); 3.307(a)(6)(iii).

Service connection may be presumed based on exposure to 
Agent Orange by showing two elements.  First, a veteran must 
show that he served in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6).  Secondly, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a 
medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans  Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke...in almost anyone" 
standard in assessing whether a stressor is sufficient to 
trigger PTSD to a subjective standard (e.g., whether a 
person's exposure to a traumatic event and response involved 
intense fear, helplessness, or horror).  Thus, as noted by 
the Court, a more susceptible person could have PTSD under 
the DSM-IV criteria given his or her exposure to a traumatic 
event that would not necessarily have the same effect on 
"almost everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).



History and Analysis

The Skin Condition Claim: 

The veteran contends that his current skin condition is 
related to exposure to herbicides during service.  

The veteran's examination upon entry into service, dated 
August 1967, does not indicated any skin abnormalities.  The 
veteran similarly did not report and skin disease or 
abnormalities on his August 1967 report of medical history.  
In October 1969, a treatment report noted a rash on the 
veteran's forehead and sores on both his eyelids.  In June 
1969, the veteran had a pilonidal cystectomy at the hospital 
on the Undorn Royal Thai Air Force Base.  A treatment note 
dated June 1969, also noted generalized urticaria (skin 
rash), which the examining physician attributed to an 
allergic reaction, possibly due to a change in bath soap.  
The veteran's separation examination, dated May 1975 noted 
the veteran had a pilonidal cystectomy in 1969 with a normal 
recovery, and no other skin abnormalities were noted.  On 
the veteran's report of medical history dated May 1975 the 
veteran noted the cystectomy, however, he did not indicate 
any other skin abnormalities.  

In conjunction with his claim, the veteran submitted VA 
outpatient reports dated February 2000 through August 2003.  
These reports contain complaints of and treatment for 
various skin nodules, lesions, and rashes.  A progress note 
dated February 2000 provided a diagnosis of verruca vulgaris 
with endophytic features on the veteran's back, and 
folliculitis on the buttocks.  The examiner also noted a 
hyperkeratotic verrucous papule protruding out of the skin 
on the mid-back.  A noted dated June 2001, noted penile 
inflammatory nodule, no lymphadenopathy, many hyperpigmented 
healed scars, and many comedones.  The examiner provided a 
diagnosis of hidradenitis suppurativa.  A treatment report 
dated December 2002,  showed hidradenitis suppurativa, 
quiescent, and a nodule, left posterior calf, possibly 
traumatic panniculitis.  

The veteran's service personnel records note that the 
veteran was an aircraft mechanic, that he performed 
preflight inspections, and launch and recovery operations on 
C-47D aircraft.  The records note that from October 1972 
through August 1973, the veteran performed duties in direct 
support of Southeast Asia operations.  A citation 
accompanying the Air Force Commodation Medal, notes service 
on the Udorn Royal Thai Air Force Base, Thailand from March 
1969 through March 1970.  The veteran's DD 214 form does not 
show service in Vietnam.  The veteran's personnel records 
show that he served in Thailand.  There is no record of any 
service in Vietnam.

As the veteran's records do not show that the veteran had 
service in the Republic of Vietnam, the veteran does not 
meet the requirements of 38 C.F.R. § 3.307, which confers a 
presumption of exposure to herbicides on veterans with 
service in Vietnam.  Even if the Board determined that the 
veteran was exposed to herbicides, the record is devoid of 
any evidence of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e) at any time during or after service.  

While the veteran is not entitled to service connection for 
a skin condition as secondary to herbicide exposure, as 
discussed above, he is still entitled to a review of his 
claim to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

While the veteran clearly has a current skin condition, 
there is no indication that the veteran's current disability 
is the result of any incidence of service.  While the 
veteran had one incidence of a rash during service, it was 
attributed to a possible allergic reaction to new bath soap.  
Further while the veteran did had a cystectomy in service, 
it was noted on his discharge examination that the condition 
was fully resolved.  There were no further complaints of, or 
treatment for, any skin disorders during service.  
Additionally, the first indication that the veteran received 
treatment for a skin disorder was in February 2000, when he 
visited the VA medical center for treatment of verruca 
vulgaris on his back and folliculitis on the buttocks - 
nearly 25 years after discharge from service.

In sum, there is no competent evidence that the veteran had 
service in Vietnam, or that he was exposed to herbicides 
while in service.  In addition, even if the evidence showed 
that the veteran's skin disorders are secondary to exposure 
to herbicides during service, his diagnosed skin disorders 
are not listed as one of the diseases subject to presumptive 
service connection based on exposure to Agent Orange.  
Additionally, there is no medical evidence linking the 
veteran's current skin disorders to service.  Given the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim.  There is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. 
§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


The PTSD Claim:

The veteran contends that he suffers from PTSD as a result 
of his service while based in Thailand.  He asserts that he 
flew on missions into Vietnam as an aircraft mechanic, 
resulting in him being fired upon.  The veteran also 
contends that he witnessed traumatic combat experiences.

The veteran's service medical records can be summarized as 
follows.  On the veteran's report of medical history and 
examination upon induction into service, both dated August 
1967, no psychiatric abnormalities were reported.  An 
evaluation dated March 1974, noted that the veteran did not 
appear to have a mental disorder.  An evaluation dated April 
1975, found no evidence of a thought process disorder.  On 
the veteran's report of medical history and examination upon 
separation, both dated in May 1975, no psychiatric 
abnormalities were noted.  

The veteran submitted numerous outpatient reports in 
conjunction with his claim.  While there are current 
diagnoses of depression and dysthymic disorder, there is no 
current diagnosis of PTSD.  In an outpatient psychiatry 
evaluation, the veteran complained of depression and gave a 
history of PTSD.  The veteran also gave a history of flying 
missions into combat areas while in Vietnam, where he was 
fired upon and witnessed traumatic combat events.  The 
examining physician provided a diagnosis of depression, and 
noted that there was little evidence of PTSD at the time of 
the evaluation.  A health psychology screening note dated 
April 2003, provided a diagnosis of longstanding dysthymic 
disorder, and rule out PTSD.  Multiple psychiatric 
outpatient treatment reports have failed to show a confirmed 
diagnosis of PTSD.  In absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Because there is no current diagnosis for PTSD, the evidence 
does not show that the veteran has a current disability 
related to, or incurred in service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

ORDER

Service connection for a skin condition is denied.

Service connection for PTSD is denied.


REMAND

In May 2002, the RO denied the claim of service connection 
for bronchial asthma and also denied the claim for an 
increased rating for hearing loss.  In March 2003, the 
veteran's representative sent in a memorandum to the effect 
that all issues from the May 2002 rating decision was being 
appealed.  The RO has not issued a statement of the case 
which addresses these issues and the Board finds that a 
remand for this action is necessary.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. 
App. 238 (1999).

The case is remanded for the following:

The RO should also issue the veteran and 
his representative a statement of the 
case on the issue of service connection 
for bronchial asthma and for an 
increased rating for hearing loss.  The 
veteran should be given the opportunity 
to thereafter perfect an appeal on these 
issues by filing a timely substantive 
appeal.  The claims will thereafter be 
subject to appellate review only if the 
appeal has been properly perfected.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


